[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING IN MOTION TO REARGUE
Despite its title, the substance of defendant's motion is a motion to reargue. Such a motion is proper under Practice Book § 204B if filed "within twenty days of the issuance of notice of the rendition of the decision or order" sought to be reargued. The court's decision is dated October 7, 1994 and filed October 5, 1994. The clerk advises that notice to counsel was given on October 18, 1994. The motion was filed on or about November 4, 1994 and, therefore, is timely.
Pursuant to Practice Book § 204A the motion to reargue is granted. Counsel shall appear before the court on November 21, 1994 at 10:30 a.m. as to what relief, if any, the court shall grant.
LEVIN, JUDGE